Title: To Thomas Jefferson from Francis Walker Gilmer, 4 October 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


                        
                        
                            London
                            4th octr 1824
                        
                    I have made only the following draughts on Gowan & Marx, on account of the University—none of the money having ever passed thro my hands. viz.20th Sep£80.0.029th Sep.21.16.615t octr1129.7.6do50.0.0do.50.0.0do about205.15.0to Cary optician3d octr50.0.0do50.0.0The balance is still in the hands of the Bankers, & several of these sums I know have not yet been paid.
                        F. W. Gilmer atty for the University
                    